Case: 14-15565   Date Filed: 06/15/2015   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-15565
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 3:14-cr-00044-TJC-JRK-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

MARLIN EUGENE METTE,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (June 15, 2015)

Before HULL, MARTIN and ROSENBAUM, Circuit Judges.

PER CURIAM:
               Case: 14-15565     Date Filed: 06/15/2015    Page: 2 of 4


      In 2014, Marlin Eugene Mette was sentenced to 120 months’ imprisonment

after pleading guilty to knowingly possessing stolen firearms, knowingly

possessing firearms as a previously convicted felon, knowingly possessing

firearms while subject to a restraining order, and knowingly possessing firearms

after having been convicted of misdemeanor crimes of domestic violence. On

appeal, he argues that his sentence was procedurally and substantively

unreasonable. We find no reversible error and affirm.

      Our review of the reasonableness of a sentence is a two-step process. First,

we ensure that the district court committed no “significant procedural error.”

United States v. Pugh, 515 F.3d 1179, 1190 (11th Cir. 2008) (quotation marks

omitted). “A sentence may be procedurally unreasonable if the district court

improperly calculates the Guidelines range, treats the Guidelines as mandatory

rather than advisory, fails to consider the appropriate statutory factors, selects a

sentence based on clearly erroneous facts, or fails to adequately explain the chosen

sentence.” United States v. Gonzalez, 550 F.3d 1319, 1323 (11th Cir. 2008) (per

curiam) (citing Gall v. United States, 552 U.S. 38, 51, 128 S. Ct. 586, 597 (2007)).

      Second, we review the substantive reasonableness of the sentence under a

deferential abuse-of-discretion standard. United States v. Livesay, 525 F.3d 1081,

1091 (11th Cir. 2008); see also United States v. Shaw, 560 F.3d 1230, 1238 (11th

Cir. 2009) (emphasizing the “institutional advantage” of a district court in


                                           2
              Case: 14-15565     Date Filed: 06/15/2015    Page: 3 of 4


determining a sentence (quotation omitted)). A sentence is substantively

unreasonable if the district court “has weighed the [18 U.S.C. § 3553] factors in a

manner that demonstrably yields an unreasonable sentence” and “we are left with

the definite and firm conviction that the district court committed a clear error of

judgment . . . by arriving at a sentence that lies outside the range of reasonable

sentences dictated by the facts of the case.” Pugh, 515 F.3d at 1191 (quotation

marks omitted). Where, as here, the district court imposes a sentence that is

within the Guidelines range, we presume that the sentence is substantively

reasonable. United States v. Irey, 612 F.3d 1160, 1185 (11th Cir. 2010) (en banc).

      To begin, we find no significant procedural error. Mette does not point to

any error in the district court’s Guidelines calculation. Instead, he argues that the

district court did not adequately explain the basis for his 120-month sentence.

However, before imposing Mette’s sentence, the court considered the applicable

Guidelines range, the appropriate statutory factors, and testimony from Mette and

Mette’s family. It also made clear that, in its view, a within-Guidelines sentence

was appropriate because of Mette’s prior history of violent offenses. Under our

Court’s precedent, this explanation is sufficient. See United States v. Docampo,

573 F.3d 1091, 1100 (11th Cir. 2009) (stating that “the acknowledgment by the

district court that it had considered [the defendant’s] arguments and the sentencing

factors of section 3553” was an adequate explanation).


                                           3
              Case: 14-15565     Date Filed: 06/15/2015   Page: 4 of 4


      Neither are we left with a “definite and firm conviction” that Mette’s

sentence is substantively unreasonable given our deferential standard of review.

See Pugh, 515 F.3d at 1191. Because the district court imposed a within-

Guidelines sentence, we begin with the presumption that Mette’s sentence was

reasonable. Mette cannot overcome this presumption. Although he argues that the

district court placed too much weight on his prior criminal history, a sentencing

court “is permitted to attach great weight to one factor over others.” Shaw, 560
F.3d at 1237 (quotation omitted). And as the district court pointed out, Mette’s

presentence report reflects a number of arrests and convictions over the past two

decades, including convictions for violent offenses. Thus, it was fully within the

district court’s discretion to emphasize Mette’s extensive criminal history in

concluding that a 120-month sentence was warranted. See e.g., Shaw, 560 F.3d at

1239–40 (affirming an upward variance to 120 months’ imprisonment based

primarily on prior criminal conduct); United States v. Sanchez, 586 F.3d 918, 934–

36 (11th Cir. 2009) (affirming an upward departure and an upward variance to 200

months’ imprisonment where both the departure and variance were based on prior

criminal conduct). Mette has not shown that his sentence was unreasonable.

      AFFIRMED.




                                          4